                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

TIM KLAGES, et al.,                       )
                                          )
             Plaintiffs,                  )
                                          )
      v.                                  )      CASE NO. 2:18cv524-ECM
                                          )                (WO)
STANDARD INS. CO. et al.,                 )
                                          )
             Defendants.                  )

                                      ORDER

      Now pending before the court is a stipulation of dismissal filed by the

plaintiffs. (Doc. # 28). Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that

the plaintiff may dismiss an action without court order by “filing a notice of

dismissal before the opposing party serves either an answer or a motion for summary

judgment.” Defendant Standard Insurance Company filed an answer on May 29,

2018. Consequently, the plaintiffs’ stipulation of dismissal is not proper under

FED.R.CIV.P. 41(a)(1)(A)(i). FED.R.CIV.P. 41(a)(1)(A)(ii) provides that a “plaintiff

may dismiss an action without a court order by filing . . . a stipulation of dismissal

signed by all parties who have appeared.” The stipulation of dismissal is signed only

by the plaintiffs. (Doc. # 28).

      Because defendant Standard Insurance Company has appeared and filed an

answer, dismissal must be by motion. See Fed. R. Civ. P. 41(a)(2). Accordingly, the
court construes the plaintiffs’ stipulation as a motion to dismiss pursuant to Federal

Rule of Civil Procedure 41(a)(2). For good cause, it is

      ORDERED that the motion to dismiss (doc. # 28) is GRANTED, and this case

be and is hereby DISMISSED with prejudice, each party to bear its own costs. It is

further

      ORDERED that all pending deadlines are terminated and all pending motions

are hereby DENIED as moot.

      DONE this 13th day of December, 2018.

                                              /s/ Emily C. Marks
                                       EMILY C. MARKS
                                       UNITED STATES DISTRICT JUDGE




                                          2
